DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 11/30/2021.
Claims 1, 5, 7-10, 15-16 and 21-26 are pending with claims 2-4, 6, 11-14, 17-20 cancelled and claims 21-26 newly added.
Drawings
The drawings were received on 11/30/2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 11/30/2021, with respect to the claims objections of claims 13-14 and 17-19 have been fully considered and are persuasive.  The claims have been cancelled rendering the rejections moot.
Applicant’s arguments, see Remarks pages 7-9, filed 11/30/2021, with respect to the 35 U.S.C. 103 rejections of claims 1 and 5-20 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
Allowable Subject Matter
Claims 1, 5, 7-10, 15-16 and 21-26 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An outdoor unit for an air conditioner, comprising: a housing; a refrigerant charging nozzle… a connector assembly… a communication tube having a first end provided with a first connector and a second end provided with a second connector, the first connector is connected with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763